
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.15

IMS LOGO [g643172.jpg]

David M. Thomas
Chairman & CEO

1499 Post Road
Fairfield, CT 06430
Phone: (203) 319-4740
Fax: (203) 319-4631
DMThomas@imshealth.com


TIER-2
CHANGE-IN-CONTROL AGREEMENT
FOR CERTAIN EXECUTIVES
OF IMS HEALTH INCORPORATED


December 11, 2003

PERSONAL AND CONFIDENTIAL

IMS Health Incorporated

Dear            :

        IMS Health Incorporated (the "Company") considers it essential to the
best interests of its stockholders to foster the continued employment of key
management personnel. In this connection, the Board of Directors of the Company
(the "Board") recognizes that the possibility of a change in ownership or
control of the Company may result in the departure or distraction of such
personnel to the detriment of the Company and its stockholders. As you are a
skilled and dedicated executive with important management responsibilities and
talents, the Company believes that its best interests will be served if you are
encouraged to remain with the Company.

        The Company has determined that your ability to perform your
responsibilities and utilize your talents for the benefit of the Company, and
the Company's ability to retain you as an employee, will be significantly
enhanced if you are provided with fair and reasonable protection from the risks
of a change in ownership or control of the Company. Accordingly, in order to
induce you to remain in the employ of the Company, you and the Company agree as
follows:

        1.    Term of Agreement.    

        (a)    Generally.    Except as provided in Section 1(b) hereof, (i) this
Agreement shall be effective as of January 1, 2004 and shall continue in effect
through December 31, 2005, and (ii) commencing on January 1, 2006, and each
January 1 thereafter, this Agreement shall be automatically extended for one
additional year unless, not later than November 30th of the preceding year,
either party to this Agreement gives notice to the other that the Agreement
shall not be extended under this Section 1(a); provided, however, that no such
notice by the Company shall be effective if a Change in Control or Potential
Change in Control (both as defined herein) shall have occurred prior to the date
of such notice.

        (b)    Upon a Change in Control.    If a Change in Control shall have
occurred at any time during the period in which this Agreement is effective,
this Agreement shall continue in effect for (i) the remainder of the month in
which the Change in Control occurred and (ii) a term of 24 months beyond the
month in which such Change in Control occurred (such entire period hereinafter
referred to as the "Protected Period").

--------------------------------------------------------------------------------


        2.    Change in Control; Potential Change in Control.    

        (a)   A "Change in Control" shall be deemed to have occurred if, during
the term of this Agreement:

        (i)    any "Person," as such term is used for purposes of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934, as amended (the "Exchange Act")
(other than the Company, any trustee or other fiduciary holding securities under
an employee benefit plan of the Company, or any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), becomes the "Beneficial
Owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company's then-outstanding securities;

        (ii)   during any period of twenty-four months (not including any period
prior to the effectiveness of this Agreement), individuals who at the beginning
of such period constitute the Board, and any new director (other than (A) a
director nominated by a Person who has entered into an agreement with the
Company to effect a transaction described in Sections (2)(a)(i), (iii) or
(iv) hereof, (B) a director nominated by any Person (including the Company) who
publicly announces an intention to take or to consider taking actions
(including, but not limited to, an actual or threatened proxy contest) which if
consummated would constitute a Change in Control or (C) a director nominated by
any Person who is the Beneficial Owner, directly or indirectly, of securities of
the Company representing 10% or more of the combined voting power of the
Company's securities) whose election by the Board or nomination for election by
the Company's stockholders was approved in advance by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

        (iii)  the stockholders of the Company approve any transaction or series
of transactions under which the Company is merged or consolidated with any other
company, other than a merger or consolidation (A) which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 662/3% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation and (B) after which
no Person holds 20% or more of the combined voting power of the then-outstanding
securities of the Company or such surviving entity;

        (iv)  the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets; or

        (v)   the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Change in Control has occurred.

        (b)   A "Potential Change in Control" shall be deemed to have occurred
if:

        (i)    the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;

        (ii)   any Person (including the Company) publicly announces an
intention to take or to consider taking actions which if consummated would
constitute a Change in Control; or

        (iii)  the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.

2

--------------------------------------------------------------------------------




        (c)    Employee Covenants.    You agree that, subject to the terms and
conditions of this Agreement, in the event of a Potential Change in Control, you
will remain in the employ of the Company until the earliest of (i) a date which
is 180 days from the occurrence of such Potential Change in Control, (ii) the
termination of your employment by reason of Disability (as defined herein) or
(iii) the date on which you first become entitled under this Agreement to
receive the benefits provided in Section 3(b) hereof.

        (d)    Company Covenant Regarding Potential Change in Control.    In the
event of a Potential Change in Control, the Company shall, not later than
15 days thereafter, have established one or more rabbi trusts and shall deposit
therein cash in an amount sufficient to provide for full payment of all
potential obligations of the Company that would arise assuming consummation of a
Change in Control and a subsequent termination of your employment under
Section 3(b). Such rabbi trust(s) shall be irrevocable and shall provide that
the Company may not, directly or indirectly, use or recover any assets of the
trust(s) until such time as all obligations which potentially could arise
hereunder have been settled and paid in full, subject only to the claims of
creditors of the Company in the event of insolvency or bankruptcy of the
Company.

        3.    Termination.    

        (a)    Termination by the Company for Cause, by You Without Good Reason,
or by Reason of Death or Disability.    If during the Protected Period your
employment by the Company is terminated by the Company for Cause, by you without
Good Reason, or because of your death or Disability, the Company shall be
relieved of its obligation to make any payments to you other than (i) its
payment of amounts otherwise accrued and owing but not yet paid and (ii) any
amounts payable under then-existing employee benefit programs at the time such
amounts are due.

        (b)    Termination by the Company Without Cause or by You for Good
Reason.    If during the Protected Period your employment by the Company is
terminated by the Company without cause or by you for Good Reason, you shall be
entitled to the compensation and benefits described in this Section 3(b). If
your employment by the Company is terminated prior to a Change in Control at the
request of a Person engaging in a transaction or series of transactions that
would result in a Change in Control, the Protected Period shall commence upon
the subsequent occurrence of a Change in Control, your actual termination shall
be deemed a termination occurring during the Protected Period and covered by
this Section 3(b), your Date of Termination shall be deemed to have occurred
immediately following the Change in Control, and Notice of Termination shall be
deemed to have been given by the Company immediately prior to your actual
termination. Your continued employment shall not constitute consent to, or a
waiver of rights with respect to, any circumstances constituting Good Reason
hereunder. The compensation and benefits provided under this Section 3(b) are as
follows:

        (i)    The Company shall pay you your full base salary through the Date
of Termination at the rate in effect at the time Notice of Termination is given,
no later than the fifth day following the Date of Termination, and you shall
receive all other amounts to which you are entitled under any compensation or
benefit plan of the Company, at the time such payments are due.

        (ii)   At the time specified in Section 3(d) hereof, the Company shall
pay you, in lieu of any further salary, bonus or severance payments for periods
subsequent to the Date of Termination, a lump sum amount in cash equal to three
times the sum of:

        (A)  the greater of (I) your annual base salary in effect immediately
prior to the Change in Control of the Company or (II) your annual base salary in
effect at the time Notice of Termination is given; and

        (B)  the greater of (I) your annual target bonus for the year in which
the Change in Control occurs or, (II) if no such target bonus has yet been
determined for such year, your

3

--------------------------------------------------------------------------------




annual target bonus actually earned by you in the year immediately preceding the
year in which the Change in Control occurs.

        (iii)  At the time specified in Section 3(d) hereof, the Company shall
pay to you, in lieu of amounts which may otherwise be payable to you under any
bonus plan (a "Bonus Plan"), an amount in cash equal to (A) your annual target
bonus for the year in which the Change in Control occurs, multiplied by a
fraction, (I) the numerator of which equals the number of full or partial days
in such annual performance period during which you were employed by the Company
and (II) the denominator of which is 365, and (B) the entire target bonus
opportunity with respect to each performance period in progress under all other
Bonus Plans in effect at the time of termination. Notwithstanding the foregoing,
this Section 3(b)(iii) shall not apply with respect to any amounts which may
otherwise be payable to you under the Company's Senior Executive Incentive Plan
or any other Bonus Plan of the Company that applies primarily to "covered
employees" within the meaning of Section 162(m) of the Code.

        (iv)  The Company shall provide you with a cash allowance, at the time
specified in Section 3(d) hereof, for outplacement and job search activities
(including, but not limited to, office and secretarial expenses) in the amount
of 20% of your annual base salary and annual target bonus taken into account
under Section 3(b)(ii) hereof, provided that (A) such cash allowance shall not
exceed $100,000 and (B) such cash allowance shall apply only to those costs or
obligations that are incurred by you during the 36-month period following your
termination of employment.

        (v)   For a 36-month period following your termination of employment,
the Company shall arrange to provide you with life and health insurance benefits
no less favorable than those which you were receiving immediately prior to the
Notice of Termination. Notwithstanding the foregoing, any benefit described in
the preceding sentence shall constitute secondary coverage with respect to any
life and health insurance benefits actually received by you in connection with
any subsequent employment (or self-employment) during the 36-month period
following your termination.

        (vi)  No retiree medical and life benefits will be provided to you
hereunder or otherwise by the Company or any subsidiary (this does not limit
your rights under Section 3(b)(v) above, however). In lieu thereof, starting at
the later of age 55 or after benefits are no longer provided under
Section 3(b)(v) above, you will receive a lump sum equivalent on an after-tax
basis to the value of coverage that would provide to you retiree medical and
life benefits no less favorable than the benefits that you would have received
had you, at the time the Notice of Termination was given, both (A) attained age
55 and (B) retired from the Company, assuming that such benefits described in
this sentence would have constituted secondary coverage with respect to retiree
medical and life benefits actually received by you in connection with any
subsequent employment (or self-employment) following your termination. For this
purpose, it is understood that the lump sum will be equal on an after-tax basis
to the present value of the cost of retiree medical and life coverage under the
Company's Health Plan (the "Health Plan") that would have been incurred by the
Company on behalf of you, calculated on the assumption that the cost of such
coverage would remain unchanged from that in effect for the year in which such
lump sum is paid. The lump sum shall be calculated by the actuary for the Health
Plan and paid in cash as soon as administratively practicable following the
expiration of the benefits-continuation period under Section 3(b)(v). You agree
to promptly notify the Company of any employment or other arrangement by which
you provide services during the benefits-continuation periods under
Section 3(b)(v) and Section 3(b)(vi) and of the nature and extent of benefits
for which you become eligible during such periods which would reduce or
terminate benefits under Section 3(b)(v) or this Section 3(b)(vi).

        (c)    Excise Tax.    In the event you become entitled to any amounts
payable in connection with a Change in Control (whether or not such amounts are
payable pursuant to this Agreement) (the "Severance Payments"), if any of such
Severance Payments are subject to the tax (the "Excise Tax")

4

--------------------------------------------------------------------------------

imposed by Section 4999 of the Code (or any similar federal, state or local tax
that may hereafter be imposed), the Company shall pay to you at the time
specified in Section 3(d) hereof an additional amount (the "Gross-Up Payment")
such that the net amount retained by you, after deduction of any Excise Tax on
the Total Payments (as hereinafter defined) and any federal, state and local
income tax and Excise Tax upon the payment provided for by this Section 3(c),
shall be equal to the Total Payments. For purposes of determining whether any of
the Severance Payments will be subject to the Excise Tax and the amount of such
Excise Tax: (i) any other payments or benefits received or to be received by you
in connection with a Change in Control or your termination of employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any Person whose actions result in a Change in
Control or any Person affiliated with the Company or such Person) (which,
together with the Severance Payments, constitute the "Total Payments") shall be
treated as "parachute payments" within the meaning of Section 280G(b)(2) of the
Code, and all "excess parachute payments" within the meaning of
Section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax,
unless in the opinion of nationally-recognized tax counsel selected by you such
other payments or benefits (in whole or in part) do not constitute parachute
payments, or such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax; (ii) the amount of the Total Payments which shall be treated as subject to
the Excise Tax shall be equal to the lesser of (A) the total amount of the Total
Payments and (B) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying Section 3(c)(i) hereof); and
(iii) the value of any non-cash benefits or any deferred payments or benefit
shall be determined by a nationally-recognized accounting firm selected by you
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.
For purposes of determining the amount of the Gross-Up Payment, you shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the highest marginal rate of taxation in the
state and locality of your residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. In the event that the Excise Tax is subsequently
determined to be less than the amount taken into account hereunder at the time
of termination of your employment, you shall repay to the Company within ten
days after the time that the amount of such reduction in Excise Tax is finally
determined the portion of the Gross-Up Payment attributable to such reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax and
federal and state and local income tax imposed on the Gross-Up Payment being
repaid by you if such repayment results in a reduction in Excise Tax and/or
federal and state and local income tax deduction) plus interest on the amount of
such repayment at the rate provided in Section 1274(b)(2)(B) of the Code. In the
event that the Excise Tax is determined to exceed the amount taken into account
hereunder at the time of the termination of your employment (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), the Company shall make an additional gross-up payment
in respect of such excess within ten days after the time that the amount of such
excess is finally determined.

        (d)    Time of Payment.    The payments provided for in Sections
3(b)(ii), 3(b)(iii) and 3(c) hereof shall be made not later than the fifteenth
day following the Date of Termination; provided, however, that if the amount of
such payments cannot be finally determined on or before such day, the Company
shall pay to you on such day an estimate, as determined in good faith by the
Company, of the minimum amount of such payments and shall pay the remainder of
such payments (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined but in no event later than the thirtieth day after the Date of
Termination. In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess shall constitute a
loan by the Company to you, payable on the fifteenth day after the

5

--------------------------------------------------------------------------------


demand by the Company (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code). The payments provided in
Section 3(b)(iv) hereof shall be made not later than the fifteenth day following
the submission of each receipt to the Company evidencing costs or obligations
incurred by you in connection with outplacement counseling and job search
activities.

        (e)    Notice.    During the Protected Period, any purported termination
of your employment by the Company or by you shall be communicated by written
Notice of Termination to the other party hereto.

        (f)    Certain Definitions.    Except as otherwise indicated in this
Agreement, all definitions in this Section 3(f) shall be applicable during the
Protected Period only.

        (i)    Disability.    "Disability" shall mean your absence from the
full-time performance of your duties with the Company for six consecutive months
as a result of your incapacity due to physical or mental illness or disability,
and within 30 days after written Notice of Termination is thereafter given you
shall not have returned to the full-time performance of your duties.

        (ii)    Cause.    "Cause" shall mean termination on account of (A) the
willful and continued failure by you to substantially perform your duties with
the Company (other than any such failure resulting from your incapacity due to
physical or mental illness or disability or any failure after the issuance of a
Notice of Termination by you for Good Reason) which failure is demonstrably and
materially damaging to the financial condition or reputation of the Company
and/or its subsidiaries, and which failure continues more than 48 hours after a
written demand for substantial performance is delivered to you by the Board,
which demand specifically identifies the manner in which the Board believes that
you have not substantially performed your duties or (B) the willful engaging by
you in conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise. No act, or failure to act, on your part shall be deemed
"willful" unless done, or omitted to be done, by you not in good faith and
without reasonable belief that your action or omission was in the best interest
of the Company. Notwithstanding the foregoing, you shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
you a copy of the resolution duly adopted by the affirmative vote of not less
than three-quarters (3/4) off the entire membership of the Board at a meeting of
the Board (after reasonable notice to you and an opportunity for you, together
with your counsel, to be heard before the Board) finding that, in the good faith
opinion of the Board, you were guilty of conduct set forth above in this
Section 3(f)(ii) and specifying the particulars thereof in detail.

        (iii)    Good Reason.    "Good Reason" shall mean, without your express
written consent, the occurrence upon or after a Change in Control of any of the
following circumstances unless, in the case of Sections 3(f)(iii)(A), (E),
(F) or (G) hereof, such circumstances are fully corrected prior to the Date of
Termination specified in the Notice of Termination given in respect thereof:

        (A)  the assignment to you of any duties inconsistent with the position
in the Company that you held immediately prior to the Change in Control, or an
adverse alteration in the nature or status of your responsibilities or the
conditions of your employment from those in effect immediately prior to such
Change in Control;

        (B)  a reduction by the Company in your annual base salary, any target
bonus or perquisites as in effect immediately prior to the Change in Control or
as the same may be increased from time to time except for across-the-board
perquisite reductions similarly affecting all senior executives of the Company
and all senior executives of any Person in control of the Company;

        (C)  the relocation of the principle place of your employment to a
location more than 50 miles from the location of such place of employment on the
date of this Agreement; except for required travel on the Company's business to
an extent substantially consistent with your business travel obligations prior
to the Change in Control;

6

--------------------------------------------------------------------------------




        (D)  the failure by the Company to pay to you any portion of your
compensation or to pay to you any portion of an installment of deferred
compensation under any deferred compensation program of the Company within seven
days of the date such compensation is due;

        (E)  the failure by the Company to continue in effect any material
compensation or benefit plan in which you participated immediately prior to the
Change in Control, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by the Company to continue your participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amounts of benefits provided and the level of your participation
relative to other participants, as existed at the time of the Change in Control;

        (F)  the failure of the Company to obtain a satisfactory agreement from
any successor to assume and agree to perform this Agreement, as contemplated in
Section 6 hereof; or

        (G)  any purported termination of your employment that is not effected
pursuant to a Notice of Termination satisfying the requirements of
Section 3(f)(iv) hereof (and, if applicable, the requirements of
Section 3(f)(ii) hereof), which purported termination shall not be effective for
purposes of this Agreement.

        (iv)    Notice of Termination.    "Notice of Termination" shall mean
notice indicating the specific termination provision in this Agreement relied
upon and setting forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of your employment under the provision so
indicated.

        (v)    Date of Termination.    "Date of Termination" shall mean (A) if
your employment is terminated for Disability, 30 days after Notice of
Termination is given (provided that you shall not have returned to the full-time
performance of your duties during such 30-day period) or (B) if your employment
is terminated for any other reason, the date specified in the Notice of
Termination (which, in the case of a termination for Cause, shall not be less
than 30 days from the date such Notice of Termination is given and, in the case
of a termination for Good Reason, shall not be less than 15 nor more than
60 days from the date such Notice of Termination is given).

        4.    Mitigation.    Except as provided in Section 3(b)(v) and
(vi) hereof, you shall not be required to mitigate the amount of payment
provided for under this Agreement by seeking other employment or otherwise, nor
shall the amount of payment or benefit provided for under this Agreement be
reduced by any compensation earned by you as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by you to the Company, or otherwise.

        5.    Costs of Proceedings.    The Company shall pay all costs and
expenses, including all attorneys' fees and disbursements, of the Company and,
at least monthly, you in connection with any legal proceedings, whether or not
instituted by the Company or you, relating to the interpretation or enforcement
of any provision of this Agreement; provided that if you instituted the
proceeding and a finding (no longer subject to appeal) is entered that you
instituted the proceeding in bad faith, you shall pay all of your costs and
expenses, including attorneys' fees and disbursements. The Company shall pay
prejudgment interest on any money judgment obtained by you as a result of such
proceeding, calculated at the prime rate of The Chase Manhattan Bank as in
effect from time to time from the date that payment should have been made to you
under this Agreement.

        6.    Successors; Binding Agreement.    

        (a)   The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that

7

--------------------------------------------------------------------------------


the Company would be required to perform it if no such succession had taken
place. As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

        (b)   This Agreement shall inure to the benefit of and be enforceable by
you and your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. In the event of your
death, all amounts otherwise payable to you hereunder shall, unless otherwise
provided herein, be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or, if there is no such designee, to your
estate.

        7.    Notice.    Notices and all other communications provided for in
this Agreement shall be in writing and shall be deemed to have been duly given
when (a) personally delivered or (b) mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement; provided
that all notice to the Company shall be directed to the attention of the Board
with a copy to the General Counsel of the Company, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.

        8.    Miscellaneous.    No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by you and such officer as may be designated by the Board.
No waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the time or at any prior or subsequent
time. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of New York without regard
to its conflicts of law principles. All references to sections of the Exchange
Act or the Code shall be deemed also to refer to any successor provisions to
such sections. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law. The
obligations of the Company under this Agreement shall survive the expiration of
this Agreement to the extent necessary to give effect to this Agreement.

        9.    Validity.    The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

        10.    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

        11.    Entire Agreement.    This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and during the term of this Agreement supersedes the provisions of all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereof with respect to the subject matter
contained herein. No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. Notwithstanding
anything to the contrary in this Agreement, the procedural provisions of this
Agreement shall apply to all benefits payable as a result of a Change in Control
(or other change in control) under any employee benefit plan, agreement,
program, policy or arrangement of the Company.

The remainder of this page has been intentionally left blank.

8

--------------------------------------------------------------------------------

        If this letter sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter, which
will then constitute our agreement on this subject.

    IMS HEALTH INCORPORATED
 
 
By:
 
    

--------------------------------------------------------------------------------

Chairman and Chief Executive Officer Agreed to this                        day
of                        , 2003.
  
    

--------------------------------------------------------------------------------

       

9

--------------------------------------------------------------------------------

IMS LOGO [g643172.jpg]

David M. Thomas
Chairman & CEO

1499 Post Road
Fairfield, CT 06430
Phone: (203) 319-4740
Fax: (203) 319-4631
DMThomas@imshealth.com


TIER 3
CHANGE-IN-CONTROL AGREEMENT
FOR CERTAIN EXECUTIVES
OF IMS HEALTH INCORPORATED


December 11, 2003

PERSONAL AND CONFIDENTIAL

IMS Health Incorporated

        Dear            :

        IMS Health Incorporated (the "Company") considers it essential to the
best interests of its stockholders to foster the continued employment of key
management personnel. In this connection, the Board of Directors of the Company
(the "Board") recognizes that the possibility of a change in ownership or
control of the Company may result in the departure or distraction of such
personnel to the detriment of the Company and its stockholders. As you are a
skilled and dedicated executive with important management responsibilities and
talents, the Company believes that its best interests will be served if you are
encouraged to remain with the Company.

        The Company has determined that your ability to perform your
responsibilities and utilize your talents for the benefit of the Company, and
the Company's ability to retain you as an employee, will be significantly
enhanced if you are provided with fair and reasonable protection from the risks
of a change in ownership or control of the Company. Accordingly, in order to
induce you to remain in the employ of the Company, you and the Company agree as
follows:

        1.    Term of Agreement.    

        (a)    Generally.    Except as provided in Section 1(b) hereof, (i) this
Agreement shall be effective as of January 1, 2004 and shall continue in effect
through December 31, 2005, and (ii) commencing on January 1, 2006, and each
January 1 thereafter, this Agreement shall be automatically extended for one
additional year unless, not later than November 30th of the preceding year,
either party to this Agreement gives notice to the other that the Agreement
shall not be extended under this Section 1(a); provided, however, that no such
notice by the Company shall be effective if a Change in Control or Potential
Change in Control (both as defined herein) shall have occurred prior to the date
of such notice.

        (b)    Upon a Change in Control.    If a Change in Control shall have
occurred at any time during the period in which this Agreement is effective,
this Agreement shall continue in effect for (i) the remainder of the month in
which the Change in Control occurred and (ii) a term of 24 months beyond the
month in which such Change in Control occurred (such entire period hereinafter
referred to as the "Protected Period").

--------------------------------------------------------------------------------


        2.    Change in Control; Potential Change in Control.    

        (a)   A "Change in Control" shall be deemed to have occurred if, during
the term of this Agreement:

        (i)    any "Person," as such term is used for purposes of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934, as amended (the "Exchange Act")
(other than the Company, any trustee or other fiduciary holding securities under
an employee benefit plan of the Company, or any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), becomes the "Beneficial
Owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company's then-outstanding securities;

        (ii)   during any period of twenty-four months (not including any period
prior to the effectiveness of this Agreement), individuals who at the beginning
of such period constitute the Board, and any new director (other than (A) a
director nominated by a Person who has entered into an agreement with the
Company to effect a transaction described in Sections (2)(a)(i), (iii) or
(iv) hereof, (B) a director nominated by any Person (including the Company) who
publicly announces an intention to take or to consider taking actions
(including, but not limited to, an actual or threatened proxy contest) which if
consummated would constitute a Change in Control or (C) a director nominated by
any Person who is the Beneficial Owner, directly or indirectly, of securities of
the Company representing 10% or more of the combined voting power of the
Company's securities) whose election by the Board or nomination for election by
the Company's stockholders was approved in advance by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

        (iii)  the stockholders of the Company approve any transaction or series
of transactions under which the Company is merged or consolidated with any other
company, other than a merger or consolidation (A) which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 662/3% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation and (B) after which
no Person holds 20% or more of the combined voting power of the then-outstanding
securities of the Company or such surviving entity;

        (iv)  the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets; or

        (v)   the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Change in Control has occurred.

        (b)   A "Potential Change in Control" shall be deemed to have occurred
if:

        (i)    the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;

        (ii)   any Person (including the Company) publicly announces an
intention to take or to consider taking actions which if consummated would
constitute a Change in Control; or

        (iii)  the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.

2

--------------------------------------------------------------------------------




        (c)    Employee Covenants.    You agree that, subject to the terms and
conditions of this Agreement, in the event of a Potential Change in Control, you
will remain in the employ of the Company until the earliest of (i) a date which
is 180 days from the occurrence of such Potential Change in Control, (ii) the
termination of your employment by reason of Disability (as defined herein) or
(iii) the date on which you first become entitled under this Agreement to
receive the benefits provided in Section 3(b) hereof.

        (d)    Company Covenant Regarding Potential Change in Control.    In the
event of a Potential Change in Control, the Company shall, not later than
15 days thereafter, have established one or more rabbi trusts and shall deposit
therein cash in an amount sufficient to provide for full payment of all
potential obligations of the Company that would arise assuming consummation of a
Change in Control and a subsequent termination of your employment under
Section 3(b). Such rabbi trust(s) shall be irrevocable and shall provide that
the Company may not, directly or indirectly, use or recover any assets of the
trust(s) until such time as all obligations which potentially could arise
hereunder have been settled and paid in full, subject only to the claims of
creditors of the Company in the event of insolvency or bankruptcy of the
Company.

        3.    Termination.    

        (a)    Termination by the Company for Cause, by You Without Good Reason,
or by Reason of Death or Disability.    If during the Protected Period your
employment by the Company is terminated by the Company for Cause, by you without
Good Reason, or because of your death or Disability, the Company shall be
relieved of its obligation to make any payments to you other than (i) its
payment of amounts otherwise accrued and owing but not yet paid and (ii) any
amounts payable under then-existing employee benefit programs at the time such
amounts are due.

        (b)    Termination by the Company Without Cause or by You for Good
Reason.    If during the Protected Period your employment by the Company is
terminated by the Company without cause or by you for Good Reason, you shall be
entitled to the compensation and benefits described in this Section 3(b). If
your employment by the Company is terminated prior to a Change in Control at the
request of a Person engaging in a transaction or series of transactions that
would result in a Change in Control, the Protected Period shall commence upon
the subsequent occurrence of a Change in Control, your actual termination shall
be deemed a termination occurring during the Protected Period and covered by
this Section 3(b), your Date of Termination shall be deemed to have occurred
immediately following the Change in Control, and Notice of Termination shall be
deemed to have been given by the Company immediately prior to your actual
termination. Your continued employment shall not constitute consent to, or a
waiver of rights with respect to, any circumstances constituting Good Reason
hereunder. The compensation and benefits provided under this Section 3(b) are as
follows:

        (i)    The Company shall pay you your full base salary through the Date
of Termination at the rate in effect at the time Notice of Termination is given,
no later than the fifth day following the Date of Termination, and you shall
receive all other amounts to which you are entitled under any compensation or
benefit plan of the Company, at the time such payments are due.

        (ii)   At the time specified in Section 3(d) hereof, the Company shall
pay you, in lieu of any further salary, bonus or severance payments for periods
subsequent to the Date of Termination, a lump sum amount in cash equal to two
times the sum of:

        (A)  the greater of (I) your annual base salary in effect immediately
prior to the Change in Control of the Company or (II) your annual base salary in
effect at the time Notice of Termination is given; and

        (B)  the greater of (I) your annual target bonus for the year in which
the Change in Control occurs or, (II) if no such target bonus has yet been
determined for such year, your

3

--------------------------------------------------------------------------------




annual target bonus actually earned by you in the year immediately preceding the
year in which the Change in Control occurs.

        (iii)  At the time specified in Section 3(d) hereof, the Company shall
pay to you, in lieu of amounts which may otherwise be payable to you under any
bonus plan (a "Bonus Plan"), an amount in cash equal to (A) your annual target
bonus for the year in which the Change in Control occurs, multiplied by a
fraction, (I) the numerator of which equals the number of full or partial days
in such annual performance period during which you were employed by the Company
and (II) the denominator of which is 365, and (B) the entire target bonus
opportunity with respect to each performance period in progress under all other
Bonus Plans in effect at the time of termination. Notwithstanding the foregoing,
this Section 3(b)(iii) shall not apply with respect to any amounts which may
otherwise be payable to you under the Company's Senior Executive Incentive Plan
or any other Bonus Plan of the Company that applies primarily to "covered
employees" within the meaning of Section 162(m) of the Code.

        (iv)  The Company shall provide you with a cash allowance, at the time
specified in Section 3(d) hereof, for outplacement and job search activities
(including, but not limited to, office and secretarial expenses) in the amount
of 20% of your annual base salary and annual target bonus taken into account
under Section 3(b)(ii) hereof, provided that (A) such cash allowance shall not
exceed $100,000 and (B) such cash allowance shall apply only to those costs or
obligations that are incurred by you during the 36-month period following your
termination of employment.

        (v)   For a 24-month period following your termination of employment,
the Company shall arrange to provide you with life and health insurance benefits
no less favorable than those which you were receiving immediately prior to the
Notice of Termination. Notwithstanding the foregoing, any benefit described in
the preceding sentence shall constitute secondary coverage with respect to any
life and health insurance benefits actually received by you in connection with
any subsequent employment (or self-employment) during the 24-month period
following your termination.

        (vi)  No retiree medical and life benefits will be provided to you
hereunder or otherwise by the Company or any subsidiary (this does not limit
your rights under Section 3(b)(v) above, however). In lieu thereof, starting at
the later of age 55 or after benefits are no longer provided under
Section 3(b)(v) above, you will receive a lump sum equivalent on an after-tax
basis to the value of coverage that would provide to you retiree medical and
life benefits no less favorable than the benefits that you would have received
had you, at the time the Notice of Termination was given, both (A) attained age
55 and (B) retired from the Company, assuming that such benefits described in
this sentence would have constituted secondary coverage with respect to retiree
medical and life benefits actually received by you in connection with any
subsequent employment (or self-employment) following your termination. For this
purpose, it is understood that the lump sum will be equal on an after-tax basis
to the present value of the cost of retiree medical and life coverage under the
Company's Health Plan (the "Health Plan") that would have been incurred by the
Company on behalf of you, calculated on the assumption that the cost of such
coverage would remain unchanged from that in effect for the year in which such
lump sum is paid. The lump sum shall be calculated by the actuary for the Health
Plan and paid in cash as soon as administratively practicable following the
expiration of the benefits-continuation period under Section 3(b)(v). You agree
to promptly notify the Company of any employment or other arrangement by which
you provide services during the benefits-continuation periods under
Section 3(b)(v) and Section 3(b)(vi) and of the nature and extent of benefits
for which you become eligible during such periods which would reduce or
terminate benefits under Section 3(b)(v) or this Section 3(b)(vi).

        (c)    Excise Tax.    In the event you become entitled to any amounts
payable in connection with a Change in Control (whether or not such amounts are
payable pursuant to this Agreement) (the "Severance Payments"), if any of such
Severance Payments are subject to the tax (the "Excise Tax")

4

--------------------------------------------------------------------------------

imposed by Section 4999 of the Code (or any similar federal, state or local tax
that may hereafter be imposed), the Company shall pay to you at the time
specified in Section 3(d) hereof an additional amount (the "Gross-Up Payment")
such that the net amount retained by you, after deduction of any Excise Tax on
the Total Payments (as hereinafter defined) and any federal, state and local
income tax and Excise Tax upon the payment provided for by this Section 3(c),
shall be equal to the Total Payments. For purposes of determining whether any of
the Severance Payments will be subject to the Excise Tax and the amount of such
Excise Tax: (i) any other payments or benefits received or to be received by you
in connection with a Change in Control or your termination of employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any Person whose actions result in a Change in
Control or any Person affiliated with the Company or such Person) (which,
together with the Severance Payments, constitute the "Total Payments") shall be
treated as "parachute payments" within the meaning of Section 280G(b)(2) of the
Code, and all "excess parachute payments" within the meaning of
Section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax,
unless in the opinion of nationally-recognized tax counsel selected by you such
other payments or benefits (in whole or in part) do not constitute parachute
payments, or such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax; (ii) the amount of the Total Payments which shall be treated as subject to
the Excise Tax shall be equal to the lesser of (A) the total amount of the Total
Payments and (B) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying Section 3(c)(i) hereof); and
(iii) the value of any non-cash benefits or any deferred payments or benefit
shall be determined by a nationally-recognized accounting firm selected by you
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.
For purposes of determining the amount of the Gross-Up Payment, you shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the highest marginal rate of taxation in the
state and locality of your residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. In the event that the Excise Tax is subsequently
determined to be less than the amount taken into account hereunder at the time
of termination of your employment, you shall repay to the Company within ten
days after the time that the amount of such reduction in Excise Tax is finally
determined the portion of the Gross-Up Payment attributable to such reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax and
federal and state and local income tax imposed on the Gross-Up Payment being
repaid by you if such repayment results in a reduction in Excise Tax and/or
federal and state and local income tax deduction) plus interest on the amount of
such repayment at the rate provided in Section 1274(b)(2)(B) of the Code. In the
event that the Excise Tax is determined to exceed the amount taken into account
hereunder at the time of the termination of your employment (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), the Company shall make an additional gross-up payment
in respect of such excess within ten days after the time that the amount of such
excess is finally determined.

        (d)    Time of Payment.    The payments provided for in Sections
3(b)(ii), 3(b)(iii) and 3(c) hereof shall be made not later than the fifteenth
day following the Date of Termination; provided, however, that if the amount of
such payments cannot be finally determined on or before such day, the Company
shall pay to you on such day an estimate, as determined in good faith by the
Company, of the minimum amount of such payments and shall pay the remainder of
such payments (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined but in no event later than the thirtieth day after the Date of
Termination. In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess shall constitute a
loan by the Company to you, payable on the fifteenth day after the

5

--------------------------------------------------------------------------------


demand by the Company (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code). The payments provided in
Section 3(b)(iv) hereof shall be made not later than the fifteenth day following
the submission of each receipt to the Company evidencing costs or obligations
incurred by you in connection with outplacement counseling and job search
activities.

        (e)    Notice.    During the Protected Period, any purported termination
of your employment by the Company or by you shall be communicated by written
Notice of Termination to the other party hereto.

        (f)    Certain Definitions.    Except as otherwise indicated in this
Agreement, all definitions in this Section 3(f) shall be applicable during the
Protected Period only.

        (i)    Disability.    "Disability" shall mean your absence from the
full-time performance of your duties with the Company for six consecutive months
as a result of your incapacity due to physical or mental illness or disability,
and within 30 days after written Notice of Termination is thereafter given you
shall not have returned to the full-time performance of your duties.

        (ii)    Cause.    "Cause" shall mean termination on account of (A) the
willful and continued failure by you to substantially perform your duties with
the Company (other than any such failure resulting from your incapacity due to
physical or mental illness or disability or any failure after the issuance of a
Notice of Termination by you for Good Reason) which failure is demonstrably and
materially damaging to the financial condition or reputation of the Company
and/or its subsidiaries, and which failure continues more than 48 hours after a
written demand for substantial performance is delivered to you by the Board,
which demand specifically identifies the manner in which the Board believes that
you have not substantially performed your duties or (B) the willful engaging by
you in conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise. No act, or failure to act, on your part shall be deemed
"willful" unless done, or omitted to be done, by you not in good faith and
without reasonable belief that your action or omission was in the best interest
of the Company. Notwithstanding the foregoing, you shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
you a copy of the resolution duly adopted by the affirmative vote of not less
than three-quarters (3/4) off the entire membership of the Board at a meeting of
the Board (after reasonable notice to you and an opportunity for you, together
with your counsel, to be heard before the Board) finding that, in the good faith
opinion of the Board, you were guilty of conduct set forth above in this
Section 3(f)(ii) and specifying the particulars thereof in detail.

        (iii)    Good Reason.    "Good Reason" shall mean, without your express
written consent, the occurrence upon or after a Change in Control of any of the
following circumstances unless, in the case of Sections 3(f)(iii)(A), (E),
(F) or (G) hereof, such circumstances are fully corrected prior to the Date of
Termination specified in the Notice of Termination given in respect thereof:

        (A)  the assignment to you of any duties inconsistent with the position
in the Company that you held immediately prior to the Change in Control, or an
adverse alteration in the nature or status of your responsibilities or the
conditions of your employment from those in effect immediately prior to such
Change in Control;

        (B)  a reduction by the Company in your annual base salary, any target
bonus or perquisites as in effect immediately prior to the Change in Control or
as the same may be increased from time to time except for across-the-board
perquisite reductions similarly affecting all senior executives of the Company
and all senior executives of any Person in control of the Company;

        (C)  the relocation of the principle place of your employment to a
location more than 50 miles from the location of such place of employment on the
date of this Agreement; except for required travel on the Company's business to
an extent substantially consistent with your business travel obligations prior
to the Change in Control;

6

--------------------------------------------------------------------------------




        (D)  the failure by the Company to pay to you any portion of your
compensation or to pay to you any portion of an installment of deferred
compensation under any deferred compensation program of the Company within seven
days of the date such compensation is due;

        (E)  the failure by the Company to continue in effect any material
compensation or benefit plan in which you participated immediately prior to the
Change in Control, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by the Company to continue your participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amounts of benefits provided and the level of your participation
relative to other participants, as existed at the time of the Change in Control;

        (F)  the failure of the Company to obtain a satisfactory agreement from
any successor to assume and agree to perform this Agreement, as contemplated in
Section 6 hereof; or

        (G)  any purported termination of your employment that is not effected
pursuant to a Notice of Termination satisfying the requirements of
Section 3(f)(iv) hereof (and, if applicable, the requirements of
Section 3(f)(ii) hereof), which purported termination shall not be effective for
purposes of this Agreement.

        (iv)    Notice of Termination.    "Notice of Termination" shall mean
notice indicating the specific termination provision in this Agreement relied
upon and setting forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of your employment under the provision so
indicated.

        (v)    Date of Termination.    "Date of Termination" shall mean (A) if
your employment is terminated for Disability, 30 days after Notice of
Termination is given (provided that you shall not have returned to the full-time
performance of your duties during such 30-day period) or (B) if your employment
is terminated for any other reason, the date specified in the Notice of
Termination (which, in the case of a termination for Cause, shall not be less
than 30 days from the date such Notice of Termination is given and, in the case
of a termination for Good Reason, shall not be less than 15 nor more than
60 days from the date such Notice of Termination is given).

        4.    Mitigation.    Except as provided in Section 3(b)(v) and
(vi) hereof, you shall not be required to mitigate the amount of payment
provided for under this Agreement by seeking other employment or otherwise, nor
shall the amount of payment or benefit provided for under this Agreement be
reduced by any compensation earned by you as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by you to the Company, or otherwise.

        5.    Costs of Proceedings.    The Company shall pay all costs and
expenses, including all attorneys' fees and disbursements, of the Company and,
at least monthly, you in connection with any legal proceedings, whether or not
instituted by the Company or you, relating to the interpretation or enforcement
of any provision of this Agreement; provided that if you instituted the
proceeding and a finding (no longer subject to appeal) is entered that you
instituted the proceeding in bad faith, you shall pay all of your costs and
expenses, including attorneys' fees and disbursements. The Company shall pay
prejudgment interest on any money judgment obtained by you as a result of such
proceeding, calculated at the prime rate of The Chase Manhattan Bank as in
effect from time to time from the date that payment should have been made to you
under this Agreement.

        6.    Successors; Binding Agreement.    

        (a)   The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that

7

--------------------------------------------------------------------------------


the Company would be required to perform it if no such succession had taken
place. As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

        (b)   This Agreement shall inure to the benefit of and be enforceable by
you and your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. In the event of your
death, all amounts otherwise payable to you hereunder shall, unless otherwise
provided herein, be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or, if there is no such designee, to your
estate.

        7.    Notice.    Notices and all other communications provided for in
this Agreement shall be in writing and shall be deemed to have been duly given
when (a) personally delivered or (b) mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement; provided
that all notice to the Company shall be directed to the attention of the Board
with a copy to the General Counsel of the Company, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.

        8.    Miscellaneous.    No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by you and such officer as may be designated by the Board.
No waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the time or at any prior or subsequent
time. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of New York without regard
to its conflicts of law principles. All references to sections of the Exchange
Act or the Code shall be deemed also to refer to any successor provisions to
such sections. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law. The
obligations of the Company under this Agreement shall survive the expiration of
this Agreement to the extent necessary to give effect to this Agreement.

        9.    Validity.    The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

        10.    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

        11.    Entire Agreement.    This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and during the term of this Agreement supersedes the provisions of all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereof with respect to the subject matter
contained herein. No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. Notwithstanding
anything to the contrary in this Agreement, the procedural provisions of this
Agreement shall apply to all benefits payable as a result of a Change in Control
(or other change in control) under any employee benefit plan, agreement,
program, policy or arrangement of the Company.

The remainder of this page has been intentionally left blank.

8

--------------------------------------------------------------------------------

        If this letter sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter, which
will then constitute our agreement on this subject.

    IMS HEALTH INCORPORATED
 
 
By:
 
    

--------------------------------------------------------------------------------

Chairman and Chief Executive Officer Agreed to this                        day
of                        , 2003.
  
    

--------------------------------------------------------------------------------

       

9

--------------------------------------------------------------------------------

IMS LOGO [g643172.jpg]

David M. Thomas
Chairman & CEO

1499 Post Road
Fairfield, CT 06430
Phone: (203) 319-4740
Fax: (203) 319-4631
DMThomas@imshealth.com


TIER 4
CHANGE-IN-CONTROL AGREEMENT
FOR CERTAIN EXECUTIVES
OF IMS HEALTH INCORPORATED


December 11, 2003

PERSONAL AND CONFIDENTIAL

IMS Health Incorporated

Dear            :

        IMS Health Incorporated (the "Company") considers it essential to the
best interests of its stockholders to foster the continued employment of key
management personnel. In this connection, the Board of Directors of the Company
(the "Board") recognizes that the possibility of a change in ownership or
control of the Company may result in the departure or distraction of such
personnel to the detriment of the Company and its stockholders. As you are a
skilled and dedicated executive with important management responsibilities and
talents, the Company believes that its best interests will be served if you are
encouraged to remain with the Company.

        The Company has determined that your ability to perform your
responsibilities and utilize your talents for the benefit of the Company, and
the Company's ability to retain you as an employee, will be significantly
enhanced if you are provided with fair and reasonable protection from the risks
of a change in ownership or control of the Company. Accordingly, in order to
induce you to remain in the employ of the Company, you and the Company agree as
follows:

        1.    Term of Agreement.    

        (a)    Generally.    Except as provided in Section 1(b) hereof, (i) this
Agreement shall be effective as of January 1, 2004 and shall continue in effect
through December 31, 2005, and (ii) commencing on January 1, 2006, and each
January 1 thereafter, this Agreement shall be automatically extended for one
additional year unless, not later than November 30th of the preceding year,
either party to this Agreement gives notice to the other that the Agreement
shall not be extended under this Section 1(a); provided, however, that no such
notice by the Company shall be effective if a Change in Control or Potential
Change in Control (both as defined herein) shall have occurred prior to the date
of such notice.

        (b)    Upon a Change in Control.    If a Change in Control shall have
occurred at any time during the period in which this Agreement is effective,
this Agreement shall continue in effect for (i) the remainder of the month in
which the Change in Control occurred and (ii) a term of 24 months beyond the
month in which such Change in Control occurred (such entire period hereinafter
referred to as the "Protected Period").

--------------------------------------------------------------------------------


        2.    Change in Control; Potential Change in Control.    

        (a)   A "Change in Control" shall be deemed to have occurred if, during
the term of this Agreement:

        (i)    any "Person," as such term is used for purposes of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934, as amended (the "Exchange Act")
(other than the Company, any trustee or other fiduciary holding securities under
an employee benefit plan of the Company, or any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), becomes the "Beneficial
Owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company's then-outstanding securities;

        (ii)   during any period of twenty-four months (not including any period
prior to the effectiveness of this Agreement), individuals who at the beginning
of such period constitute the Board, and any new director (other than (A) a
director nominated by a Person who has entered into an agreement with the
Company to effect a transaction described in Sections (2)(a)(i), (iii) or
(iv) hereof, (B) a director nominated by any Person (including the Company) who
publicly announces an intention to take or to consider taking actions
(including, but not limited to, an actual or threatened proxy contest) which if
consummated would constitute a Change in Control or (C) a director nominated by
any Person who is the Beneficial Owner, directly or indirectly, of securities of
the Company representing 10% or more of the combined voting power of the
Company's securities) whose election by the Board or nomination for election by
the Company's stockholders was approved in advance by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

        (iii)  the stockholders of the Company approve any transaction or series
of transactions under which the Company is merged or consolidated with any other
company, other than a merger or consolidation (A) which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 662/3% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation and (B) after which
no Person holds 20% or more of the combined voting power of the then-outstanding
securities of the Company or such surviving entity;

        (iv)  the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets; or

        (v)   the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Change in Control has occurred.

        (b)   A "Potential Change in Control" shall be deemed to have occurred
if:

        (i)    the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;

        (ii)   any Person (including the Company) publicly announces an
intention to take or to consider taking actions which if consummated would
constitute a Change in Control; or

        (iii)  the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.

2

--------------------------------------------------------------------------------




        (c)    Employee Covenants.    You agree that, subject to the terms and
conditions of this Agreement, in the event of a Potential Change in Control, you
will remain in the employ of the Company until the earliest of (i) a date which
is 180 days from the occurrence of such Potential Change in Control, (ii) the
termination of your employment by reason of Disability (as defined herein) or
(iii) the date on which you first become entitled under this Agreement to
receive the benefits provided in Section 3(b) hereof.

        (d)    Company Covenant Regarding Potential Change in Control.    In the
event of a Potential Change in Control, the Company shall, not later than
15 days thereafter, have established one or more rabbi trusts and shall deposit
therein cash in an amount sufficient to provide for full payment of all
potential obligations of the Company that would arise assuming consummation of a
Change in Control and a subsequent termination of your employment under
Section 3(b). Such rabbi trust(s) shall be irrevocable and shall provide that
the Company may not, directly or indirectly, use or recover any assets of the
trust(s) until such time as all obligations which potentially could arise
hereunder have been settled and paid in full, subject only to the claims of
creditors of the Company in the event of insolvency or bankruptcy of the
Company.

        3.    Termination.    

        (a)    Termination by the Company for Cause, by You Without Good Reason,
or by Reason of Death or Disability.    If during the Protected Period your
employment by the Company is terminated by the Company for Cause, by you without
Good Reason, or because of your death or Disability, the Company shall be
relieved of its obligation to make any payments to you other than (i) its
payment of amounts otherwise accrued and owing but not yet paid and (ii) any
amounts payable under then-existing employee benefit programs at the time such
amounts are due.

        (b)    Termination by the Company Without Cause or by You for Good
Reason.    If during the Protected Period your employment by the Company is
terminated by the Company without cause or by you for Good Reason, you shall be
entitled to the compensation and benefits described in this Section 3(b). If
your employment by the Company is terminated prior to a Change in Control at the
request of a Person engaging in a transaction or series of transactions that
would result in a Change in Control, the Protected Period shall commence upon
the subsequent occurrence of a Change in Control, your actual termination shall
be deemed a termination occurring during the Protected Period and covered by
this Section 3(b), your Date of Termination shall be deemed to have occurred
immediately following the Change in Control, and Notice of Termination shall be
deemed to have been given by the Company immediately prior to your actual
termination. Your continued employment shall not constitute consent to, or a
waiver of rights with respect to, any circumstances constituting Good Reason
hereunder. The compensation and benefits provided under this Section 3(b) are as
follows:

        (i)    The Company shall pay you your full base salary through the Date
of Termination at the rate in effect at the time Notice of Termination is given,
no later than the fifth day following the Date of Termination, and you shall
receive all other amounts to which you are entitled under any compensation or
benefit plan of the Company, at the time such payments are due.

        (ii)   At the time specified in Section 3(d) hereof, the Company shall
pay you, in lieu of any further salary, bonus or severance payments for periods
subsequent to the Date of Termination, a lump sum amount in cash equal to one
times the sum of:

        (A)  the greater of (I) your annual base salary in effect immediately
prior to the Change in Control of the Company or (II) your annual base salary in
effect at the time Notice of Termination is given; and

        (B)  the greater of (I) your annual target bonus for the year in which
the Change in Control occurs or, (II) if no such target bonus has yet been
determined for such year, your

3

--------------------------------------------------------------------------------




annual target bonus actually earned by you in the year immediately preceding the
year in which the Change in Control occurs.

        (iii)  At the time specified in Section 3(d) hereof, the Company shall
pay to you, in lieu of amounts which may otherwise be payable to you under any
bonus plan (a "Bonus Plan"), an amount in cash equal to (A) your annual target
bonus for the year in which the Change in Control occurs, multiplied by a
fraction, (I) the numerator of which equals the number of full or partial days
in such annual performance period during which you were employed by the Company
and (II) the denominator of which is 365, and (B) the entire target bonus
opportunity with respect to each performance period in progress under all other
Bonus Plans in effect at the time of termination. Notwithstanding the foregoing,
this Section 3(b)(iii) shall not apply with respect to any amounts which may
otherwise be payable to you under the Company's Senior Executive Incentive Plan
or any other Bonus Plan of the Company that applies primarily to "covered
employees" within the meaning of Section 162(m) of the Code.

        (iv)  The Company shall provide you with a cash allowance, at the time
specified in Section 3(d) hereof, for outplacement and job search activities
(including, but not limited to, office and secretarial expenses) in the amount
of 20% of your annual base salary and annual target bonus taken into account
under Section 3(b)(ii) hereof, provided that (A) such cash allowance shall not
exceed $100,000 and (B) such cash allowance shall apply only to those costs or
obligations that are incurred by you during the 12-month period following your
termination of employment.

        (v)   For a 12-month period following your termination of employment,
the Company shall arrange to provide you with life and health insurance benefits
no less favorable than those which you were receiving immediately prior to the
Notice of Termination. Notwithstanding the foregoing, any benefit described in
the preceding sentence shall constitute secondary coverage with respect to any
life and health insurance benefits actually received by you in connection with
any subsequent employment (or self-employment) during the 12-month period
following your termination.

        (vi)  No retiree medical and life benefits will be provided to you
hereunder or otherwise by the Company or any subsidiary (this does not limit
your rights under Section 3(b)(v) above, however). In lieu thereof, starting at
the later of age 55 or after benefits are no longer provided under
Section 3(b)(v) above, you will receive a lump sum equivalent on an after-tax
basis to the value of coverage that would provide to you retiree medical and
life benefits no less favorable than the benefits that you would have received
had you, at the time the Notice of Termination was given, both (A) attained age
55 and (B) retired from the Company, assuming that such benefits described in
this sentence would have constituted secondary coverage with respect to retiree
medical and life benefits actually received by you in connection with any
subsequent employment (or self-employment) following your termination. For this
purpose, it is understood that the lump sum will be equal on an after-tax basis
to the present value of the cost of retiree medical and life coverage under the
Company's Health Plan (the "Health Plan") that would have been incurred by the
Company on behalf of you, calculated on the assumption that the cost of such
coverage would remain unchanged from that in effect for the year in which such
lump sum is paid. The lump sum shall be calculated by the actuary for the Health
Plan and paid in cash as soon as administratively practicable following the
expiration of the benefits-continuation period under Section 3(b)(v). You agree
to promptly notify the Company of any employment or other arrangement by which
you provide services during the benefits-continuation periods under
Section 3(b)(v) and Section 3(b)(vi) and of the nature and extent of benefits
for which you become eligible during such periods which would reduce or
terminate benefits under Section 3(b)(v) or this Section 3(b)(vi).

        (c)    Excise Tax.    In the event you become entitled to any amounts
payable in connection with a Change in Control (whether or not such amounts are
payable pursuant to this Agreement) (the "Severance Payments"), if any of such
Severance Payments are subject to the tax (the "Excise Tax")

4

--------------------------------------------------------------------------------

imposed by Section 4999 of the Code (or any similar federal, state or local tax
that may hereafter be imposed), the Company shall pay to you at the time
specified in Section 3(d) hereof an additional amount (the "Gross-Up Payment")
such that the net amount retained by you, after deduction of any Excise Tax on
the Total Payments (as hereinafter defined) and any federal, state and local
income tax and Excise Tax upon the payment provided for by this Section 3(c),
shall be equal to the Total Payments. For purposes of determining whether any of
the Severance Payments will be subject to the Excise Tax and the amount of such
Excise Tax: (i) any other payments or benefits received or to be received by you
in connection with a Change in Control or your termination of employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any Person whose actions result in a Change in
Control or any Person affiliated with the Company or such Person) (which,
together with the Severance Payments, constitute the "Total Payments") shall be
treated as "parachute payments" within the meaning of Section 280G(b)(2) of the
Code, and all "excess parachute payments" within the meaning of
Section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax,
unless in the opinion of nationally-recognized tax counsel selected by you such
other payments or benefits (in whole or in part) do not constitute parachute
payments, or such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax; (ii) the amount of the Total Payments which shall be treated as subject to
the Excise Tax shall be equal to the lesser of (A) the total amount of the Total
Payments and (B) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying Section 3(c)(i) hereof); and
(iii) the value of any non-cash benefits or any deferred payments or benefit
shall be determined by a nationally-recognized accounting firm selected by you
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.
For purposes of determining the amount of the Gross-Up Payment, you shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the highest marginal rate of taxation in the
state and locality of your residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. In the event that the Excise Tax is subsequently
determined to be less than the amount taken into account hereunder at the time
of termination of your employment, you shall repay to the Company within ten
days after the time that the amount of such reduction in Excise Tax is finally
determined the portion of the Gross-Up Payment attributable to such reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax and
federal and state and local income tax imposed on the Gross-Up Payment being
repaid by you if such repayment results in a reduction in Excise Tax and/or
federal and state and local income tax deduction) plus interest on the amount of
such repayment at the rate provided in Section 1274(b)(2)(B) of the Code. In the
event that the Excise Tax is determined to exceed the amount taken into account
hereunder at the time of the termination of your employment (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), the Company shall make an additional gross-up payment
in respect of such excess within ten days after the time that the amount of such
excess is finally determined.

        (d)    Time of Payment.    The payments provided for in Sections
3(b)(ii), 3(b)(iii) and 3(c) hereof shall be made not later than the fifteenth
day following the Date of Termination; provided, however, that if the amount of
such payments cannot be finally determined on or before such day, the Company
shall pay to you on such day an estimate, as determined in good faith by the
Company, of the minimum amount of such payments and shall pay the remainder of
such payments (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined but in no event later than the thirtieth day after the Date of
Termination. In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess shall constitute a
loan by the Company to you, payable on the fifteenth day after the

5

--------------------------------------------------------------------------------


demand by the Company (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code). The payments provided in
Section 3(b)(iv) hereof shall be made not later than the fifteenth day following
the submission of each receipt to the Company evidencing costs or obligations
incurred by you in connection with outplacement counseling and job search
activities.

        (e)    Notice.    During the Protected Period, any purported termination
of your employment by the Company or by you shall be communicated by written
Notice of Termination to the other party hereto.

        (f)    Certain Definitions.    Except as otherwise indicated in this
Agreement, all definitions in this Section 3(f) shall be applicable during the
Protected Period only.

        (i)    Disability.    "Disability" shall mean your absence from the
full-time performance of your duties with the Company for six consecutive months
as a result of your incapacity due to physical or mental illness or disability,
and within 30 days after written Notice of Termination is thereafter given you
shall not have returned to the full-time performance of your duties.

        (ii)    Cause.    "Cause" shall mean termination on account of (A) the
willful and continued failure by you to substantially perform your duties with
the Company (other than any such failure resulting from your incapacity due to
physical or mental illness or disability or any failure after the issuance of a
Notice of Termination by you for Good Reason) which failure is demonstrably and
materially damaging to the financial condition or reputation of the Company
and/or its subsidiaries, and which failure continues more than 48 hours after a
written demand for substantial performance is delivered to you by the Board,
which demand specifically identifies the manner in which the Board believes that
you have not substantially performed your duties or (B) the willful engaging by
you in conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise. No act, or failure to act, on your part shall be deemed
"willful" unless done, or omitted to be done, by you not in good faith and
without reasonable belief that your action or omission was in the best interest
of the Company. Notwithstanding the foregoing, you shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
you a copy of the resolution duly adopted by the affirmative vote of not less
than three-quarters (3/4) off the entire membership of the Board at a meeting of
the Board (after reasonable notice to you and an opportunity for you, together
with your counsel, to be heard before the Board) finding that, in the good faith
opinion of the Board, you were guilty of conduct set forth above in this
Section 3(f)(ii) and specifying the particulars thereof in detail.

        (iii)    Good Reason.    "Good Reason" shall mean, without your express
written consent, the occurrence upon or after a Change in Control of any of the
following circumstances unless, in the case of Sections 3(f)(iii)(A), (E),
(F) or (G) hereof, such circumstances are fully corrected prior to the Date of
Termination specified in the Notice of Termination given in respect thereof:

        (A)  the assignment to you of any duties inconsistent with the position
in the Company that you held immediately prior to the Change in Control, or an
adverse alteration in the nature or status of your responsibilities or the
conditions of your employment from those in effect immediately prior to such
Change in Control;

        (B)  a reduction by the Company in your annual base salary, any target
bonus or perquisites as in effect immediately prior to the Change in Control or
as the same may be increased from time to time except for across-the-board
perquisite reductions similarly affecting all senior executives of the Company
and all senior executives of any Person in control of the Company;

        (C)  the relocation of the principle place of your employment to a
location more than 50 miles from the location of such place of employment on the
date of this Agreement; except for required travel on the Company's business to
an extent substantially consistent with your business travel obligations prior
to the Change in Control;

6

--------------------------------------------------------------------------------




        (D)  the failure by the Company to pay to you any portion of your
compensation or to pay to you any portion of an installment of deferred
compensation under any deferred compensation program of the Company within seven
days of the date such compensation is due;

        (E)  the failure by the Company to continue in effect any material
compensation or benefit plan in which you participated immediately prior to the
Change in Control, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by the Company to continue your participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amounts of benefits provided and the level of your participation
relative to other participants, as existed at the time of the Change in Control;

        (F)  the failure of the Company to obtain a satisfactory agreement from
any successor to assume and agree to perform this Agreement, as contemplated in
Section 6 hereof; or

        (G)  any purported termination of your employment that is not effected
pursuant to a Notice of Termination satisfying the requirements of
Section 3(f)(iv) hereof (and, if applicable, the requirements of
Section 3(f)(ii) hereof), which purported termination shall not be effective for
purposes of this Agreement.

        (iv)    Notice of Termination.    "Notice of Termination" shall mean
notice indicating the specific termination provision in this Agreement relied
upon and setting forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of your employment under the provision so
indicated.

        (v)    Date of Termination.    "Date of Termination" shall mean (A) if
your employment is terminated for Disability, 30 days after Notice of
Termination is given (provided that you shall not have returned to the full-time
performance of your duties during such 30-day period) or (B) if your employment
is terminated for any other reason, the date specified in the Notice of
Termination (which, in the case of a termination for Cause, shall not be less
than 30 days from the date such Notice of Termination is given and, in the case
of a termination for Good Reason, shall not be less than 15 nor more than
60 days from the date such Notice of Termination is given).

        4.    Mitigation.    Except as provided in Section 3(b)(v) and
(vi) hereof, you shall not be required to mitigate the amount of payment
provided for under this Agreement by seeking other employment or otherwise, nor
shall the amount of payment or benefit provided for under this Agreement be
reduced by any compensation earned by you as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by you to the Company, or otherwise.

        5.    Costs of Proceedings.    The Company shall pay all costs and
expenses, including all attorneys' fees and disbursements, of the Company and,
at least monthly, you in connection with any legal proceedings, whether or not
instituted by the Company or you, relating to the interpretation or enforcement
of any provision of this Agreement; provided that if you instituted the
proceeding and a finding (no longer subject to appeal) is entered that you
instituted the proceeding in bad faith, you shall pay all of your costs and
expenses, including attorneys' fees and disbursements. The Company shall pay
prejudgment interest on any money judgment obtained by you as a result of such
proceeding, calculated at the prime rate of The Chase Manhattan Bank as in
effect from time to time from the date that payment should have been made to you
under this Agreement.

        6.    Successors; Binding Agreement.    

        (a)   The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that

7

--------------------------------------------------------------------------------


the Company would be required to perform it if no such succession had taken
place. As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

        (b)   This Agreement shall inure to the benefit of and be enforceable by
you and your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. In the event of your
death, all amounts otherwise payable to you hereunder shall, unless otherwise
provided herein, be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or, if there is no such designee, to your
estate.

        7.    Notice.    Notices and all other communications provided for in
this Agreement shall be in writing and shall be deemed to have been duly given
when (a) personally delivered or (b) mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement; provided
that all notice to the Company shall be directed to the attention of the Board
with a copy to the General Counsel of the Company, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.

        8.    Miscellaneous.    No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by you and such officer as may be designated by the Board.
No waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the time or at any prior or subsequent
time. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of New York without regard
to its conflicts of law principles. All references to sections of the Exchange
Act or the Code shall be deemed also to refer to any successor provisions to
such sections. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law. The
obligations of the Company under this Agreement shall survive the expiration of
this Agreement to the extent necessary to give effect to this Agreement.

        9.    Validity.    The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

        10.    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

        11.    Entire Agreement.    This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and during the term of this Agreement supersedes the provisions of all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereof with respect to the subject matter
contained herein. No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. Notwithstanding
anything to the contrary in this Agreement, the procedural provisions of this
Agreement shall apply to all benefits payable as a result of a Change in Control
(or other change in control) under any employee benefit plan, agreement,
program, policy or arrangement of the Company.

The remainder of his page has been intentionally left blank.

8

--------------------------------------------------------------------------------

        If this letter sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter, which
will then constitute our agreement on this subject.

    IMS HEALTH INCORPORATED
 
 
By:
 
    

--------------------------------------------------------------------------------

Chairman and Chief Executive Officer Agreed to this                        day
of                        , 2003.
  
    

--------------------------------------------------------------------------------

       

9

--------------------------------------------------------------------------------



QuickLinks


TIER-2 CHANGE-IN-CONTROL AGREEMENT FOR CERTAIN EXECUTIVES OF IMS HEALTH
INCORPORATED
TIER 3 CHANGE-IN-CONTROL AGREEMENT FOR CERTAIN EXECUTIVES OF IMS HEALTH
INCORPORATED
TIER 4 CHANGE-IN-CONTROL AGREEMENT FOR CERTAIN EXECUTIVES OF IMS HEALTH
INCORPORATED
